COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:            01-17-00035-CV
Style:                   In re Seascape Owners Association, Inc., and Home Depot USA, Inc.,
                         d/b/a The Home Depot, Relators
Date motion filed*:      February 9, 2017
Type of motion:          Unopposed Motion to Extend Deadline for Filing of Response to
                         Relators’ Petition for Writ of Mandamus
Parties filing motions: Real Parties in Interest Julie Dow, Individually, and as Executrix of the
                         Estate of David Holden Gasser, Deceased, and Karen Ragland, Heir at
                         Law of the Estate of David Holden Gasser, Deceased
Document to be filed:    Response to Petition

Is appeal accelerated?      Yes (original proceeding).

If motion to extend time:
       Original due date:                 February 21, 2017
       Number of extensions granted:          0         Current Due Date: February 21, 2017
       Date Requested:                    March 15, 2017

Ordered that motion is:
            Granted
             If document is to be filed, document due: March 15, 2017.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________

Judge’s signature: /s/ Laura C. Higley
                   

Date: February 14, 2017




November 7, 2008 Revision